          Case 1:20-cv-11933-DPW Document 108 Filed 07/26/21 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

Brandon Alves et al., Plaintiff

                                                   V.                CIVIL ACTION NO. 1:20-cv-11933-DPW

William G. Gross, Defendant



                                     REPORT RE: REFERENCE FOR
                                  ALTERNATIVE DISPUTE RESOLUTION

                                              To Judge Woodock

[ ]     The parties reported this case as settled prior to the mediation

[ ]     On        7/26/2021                                     I held the following ADR proceeding:

        _______           SCREENING CONFERENCE                ______ EARLY NEUTRAL EVALUATION
        __X_____ MEDIATION ______ SUMMARY BENCH / JURY TRIAL _______ MINI-TRIAL
        ______ SETTLEMENT CONFERENCE


        All parties were represented by counsel [except                                     ]
        The parties were / were not present in person or by authorized corporate officer [except
        ___________________________________].
        The case was:


[X]     This case has settled. A 120-Day Settlement Order may issue.

[ ]     This case did not settle. Please return to the trial list.

[ ]     Counsel notified the court that this case is not ripe for mediation at this time.




        7/26/2021                                                     EDWARD F. HARRINGTON, SDJ
        DATE                                                            ADR Provider
